EX-10.7 3 exhibit10_7.htm AMENDMENT NO. 6 TO 5-YEAR REVOLVING CREDIT AGREEMENT

EXHIBIT 10.7

AMENDMENT NO. 6

AMENDMENT NO. 6 (this "Amendment No. 6") dated as of March 30, 2009 among LEGG
MASON, INC. (the "Borrower"), the Lenders executing this Amendment No. 6 on the
signature pages hereto and Citibank, N.A., in its capacity as administrative
agent (the "Administrative Agent") under the Credit Agreement referred to below.

WHEREAS, the Borrower, the Lenders party thereto and the Administrative Agent
are parties to a 5-Year Revolving Credit Agreement dated as of October 14, 2005
(as amended by Amendments No. 1, No. 2, No. 3, No. 4 and No. 5 thereto, the
"Credit Agreement"), providing, subject to the terms and conditions thereof, for
revolving credit loans to the Borrower.

NOW THEREFORE, the parties hereto wish now to amend the Credit Agreement in
certain respects, and, accordingly, the parties hereto hereby agree as follows:

Section 1. Definitions. Except as otherwise defined in this Amendment No. 6,
terms defined in the Credit Agreement are used herein as defined therein.

Section 2. Amendments. Subject to the satisfaction of the conditions precedent
specified in Section 4 below, but effective as of the date hereof, the Credit
Agreement shall be amended as follows:

2.01. References Generally. References in the Credit Agreement (including
references to the Credit Agreement as amended hereby) to "this Agreement" (and
indirect references such as "hereunder", "hereby", "herein" and "hereof") shall
be deemed to be references to the Credit Agreement as amended hereby.

2.02. Certain Defined Terms. Section 1.01 of the Credit Agreement is hereby
amended by (i) amending the definition of "Consolidated EBITDA" by replacing
"$2,750,000,000" with "$3,000,000,000", (ii) amending the following definitions
to read in their entirety as follows (to the extent already included in said
Section 1.01) and (iii) adding the following definitions in the appropriate
alphabetical location (to the extent not already included in said Section 1.01):

"Letter of Credit Limit" means $75,000,000.

"Leverage Ratio" means, on any date , the ratio of (a) the difference (not less
than zero) equal to (x) the aggregate outstanding principal amount of all
Indebtedness (other than Non-Recourse Indebtedness and the Defeased Notes) of
the kinds referred to in clauses (a), (b) and (h) of the definition of
"Indebtedness" herein (and of the kind referred to in clause (g) of such
definition to the extent it relates to Indebtedness of the kinds referred to in
clauses (a), (b) and (h) of the definition thereof) of the Borrower and its
Subsidiaries on such date, excluding the amount that is equal to (i) the
aggregate outstanding amount of Hybrid Capital Securities at such time
multiplied by (ii) the Hybrid Capital Securities Percentage at such time minus
(y) the aggregate amount of Unrestricted Cash at such time, to (b) Consolidated
EBITDA for the period of four consecutive fiscal quarters of the Borrower ending
on or most recently ended prior to such date. Without limiting the generality of
Section 5.01(b)(iii)(y), each calculation of the Leverage Ratio by the Borrower
that is delivered to the Administrative Agent shall be accompanied by a
certificate of a Financial Officer of the Borrower setting forth the aggregate
amount of Taxes estimated in good faith by the Borrower that would be

 





imposed by any Governmental Authority as a result of repatriation into the
United States of Unrestricted Cash.

"Unrestricted Cash" means, at any time, the difference (not less than zero)
equal to (a) the aggregate amount of cash and cash equivalents held at such time
by the Borrower and its Consolidated Subsidiaries to the extent that (i) such
cash and cash equivalents are immediately (subject to any customary and
necessary corporate or other action that could not reasonably be expected to
result in any material delay) available to repay obligations of the Borrower,
(ii) such cash and cash equivalents are not subject to any Liens other than any
Lien in favor of the Administrative Agent for the benefit of the Issuing Lenders
and the Lenders or in favor of the Administrative Agent under the $700,000,000
Term Loan Agreement dated as of October 14, 2005 among the Borrower, the lenders
party thereto and Citibank, N.A., as administrative agent for such lenders, for
the benefit of such lenders and (iii) in the case of cash and cash equivalents
held by any such Subsidiary, such Subsidiary is not at such time prohibited by
any applicable law or regulation or its charter, by-laws or other organizational
documents or any order of any Governmental Authority or any binding contract
from distributing or otherwise transferring such cash and cash equivalents to
the Borrower minus (b) the sum of (i) an amount equal to the greater of
(x) $500,000,000 and (y) the aggregate amount of cash and cash equivalents
satisfying the conditions set forth in clause (a) above held at such time by
operating Subsidiaries of the Borrower plus (ii) in the case of cash and cash
equivalents held at such time outside the United States by non-operating
Subsidiaries of the Borrower, the aggregate amount of Taxes estimated in good
faith by the Borrower that would be imposed by any Governmental Authority as a
result of repatriation of such cash and cash equivalents into the United States.

2.03. Maximum Leverage Ratio. Section 5.03(a) of the Credit Agreement is hereby
amended to read as follows:



"(a) Maximum Leverage Ratio. The Borrower will not permit the Leverage Ratio to
exceed 3.0:1.0 at any time."

Section 3. Representations and Warranties. The Borrower represents and warrants
to the Lenders and the Administrative Agent, as to itself and each of its
subsidiaries, that (a) the representations and warranties set forth in Article
IV of the Credit Agreement (except (x) to the extent relating to the class
action litigations described in the Form 10-K of the Borrower for the fiscal
year ended March 31, 2008, Section 4.01(f)(i) thereof, and (y) to the extent
relating to the Transaction Agreement and the transactions contemplated thereby,
Section 4.01(f)(ii) thereof, and provided that for purposes of this Section 3,
the date referred to in the last sentence of Section 4.01(e) thereof shall be
deemed to be March 31, 2008 instead of March 31, 2005), and in each of the other
Loan Documents, are true and correct in all material respects on the date hereof
as if made on and as of the date hereof (or, if any such representation or
warranty is expressly stated to have been made as of a specific date, such
representation or warranty shall be true and correct in all material respects as
of such specific date) and as if each reference in said Article IV to "this
Agreement" included reference to this Amendment No. 6 and (b) no Default or
Event of Default has occurred and is continuing.

Section 4. Conditions Precedent. The amendments set forth in Section 2 hereof
shall become effective, as of the date hereof, upon satisfaction of the
following conditions:

4.01. Execution. The Administrative Agent shall have received counterparts of
this Amendment No. 6 executed by the Borrower and the Lenders party to the
Credit Agreement

2





constituting the Majority Lenders.

4.02. Amendment Fee. The Administrative Agent shall have received for the
account of each Lender that, not later than 6:00 p.m. New York City time on
March 30, 2009, shall have executed a counterpart of this Amendment No. 6 and
delivered the same to the Administrative Agent, an amendment fee in such amount
as shall have been previously disclosed to the Lenders by the Borrower.

4.03. Fees and Expenses. The Borrower shall have paid in full the costs,
expenses and fees as set forth in Section 8.04(a) of the Credit Agreement.

4.04. Prepayment of Loans. The Borrower shall have ratably prepaid the Loans in
accordance with Section 2.10(b) of the Credit Agreement in an aggregate
principal amount equal to the greater of (a) $250,000,000 and (b) the amount
necessary to reduce the aggregate outstanding principal amount of the Loans to
$500,000,000, together with (x) interest accrued on the amount prepaid to the
date of such prepayment and (y) any amounts payable under Section 2.17 as a
result of such prepayment.

4.05. Commitment Reduction. The Commitments shall have been ratably and
permanently reduced in accordance with Section 2.04(b) of the Credit Agreement
in an aggregate amount equal to $500,000,000.

Section 5. Miscellaneous. Except as herein provided, the Credit Agreement shall
remain unchanged and in full force and effect. This Amendment No. 6 may be
executed in any number of counterparts, all of which taken together shall
constitute one and the same amendatory instrument and any of the parties hereto
may execute this Amendment No. 6 by signing any such counterpart. Delivery of a
counterpart by electronic transmission shall be effective as delivery of a
manually executed counterpart hereof. This Amendment No. 6 shall be governed by,
and construed in accordance with, the law of the State of New York.

3





IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 6 to be
duly executed by their respective authorized officers as of the day and year
first above written.

                                          

                                         

LEGG MASON, INC.

 

 

 

 

   

By:

/s/ Charles J. Daley, Jr.









 

 

 

Name: Charles J. Daley, Jr.

 

 

 

Title: CFO

 

 

 

       

                                          

                                         

CITIBANK, N.A.,

   

as Administrative Agent

 

 

 

 

   

By:

/s/ Kevin A. Ege









 

 

 

Name: Kevin A. Ege

 

 

 

Title: Vice President

 

4





         

LENDERS

     

                                          

                                         

CITIBANK, N.A.,

 

 

 

 

   

By:

/s/ Kevin A. Ege









 

 

 

Name: Kevin A. Ege

 

 

 

Title: Vice President

               

BANK OF AMERICA, N.A..

 

 

 

 

   

By:

/s/ Hichem Kerma









 

 

 

Name: Hichem Kerma

 

 

 

Title: Vice President

               

THE BANK OF NEW YORK

 

 

 

 

   

By:

/s/ Michael Pensari









 

 

 

Name: Michael Pensari

 

 

 

Title: V.P.

                   

DEUTSCHE BANK AG NEW YORK BRANCH

 

 

 

 

   

By:

/s/ Richard Herder









 

 

 

Name: Richard Herder

 

 

 

Title: Managing Director

           

By:

/s/ Michael Campites









 

 

 

Name: Michael Campites

 

 

 

Title: Vice President

                   

JPMORGAN CHASE BANK, N.A.

 

 

 

 

   

By:

/s/ Sergey Sherman









 

 

 

Name: Sergey Sherman

 

 

 

Title: Vice President

                   

STATE STREET BANK AND TRUST COMPANY

 

 

 

 

   

By:

/s/ James H. Reichert









 

 

 

Name: James H. Reichert

 

 

 

Title: Vice President

       

5





         

MERRILL LYNCH BANK USA

 

 

 

 

   

By:

/s/ Derek Befus









 

 

 

Name: Derek Befus

 

 

 

Title: Vice President

               

SUMITOMO MITSUI BANKING CORPORATION

         

By:

/s/ William G. Karl









 

 

 

Name: William G. Karl

 

 

 

Title: General Manager

                   

RBS CITIZENS, NATIONAL ASSOCIATION

         

By:

/s/ Darcy Salinger









 

 

 

Name: Darcy Salinger

 

 

 

Title: Vice President

                   

MANUFACTURERS & TRADERS TRUST CO.

         

By:

/s/ Lynn S. Manthy









 

 

 

Name: Lynn S. Manthy

 

 

 

Title: Assistant Vice President

                   

PNC BANK, NATIONAL ASSOCIATION

         

By:

/s/ Kirk Seagers









 

 

 

Name: Kirk Seagers

 

 

 

Title: Vice President

                   

WELLS FARGO BANK, NATIONAL ASSOCIATION

         

By:

/s/ David Bendel









 

 

 

Name: David Bendel

 

 

 

Title: Vice President

                   

HSBC BANK USA, NATIONAL
ASSOCIATION

         

By:

/s/ Jay Lipman









 

 

 

Name: Jay Lipman

 

 

 

Title: Vice President

 

6





           

CREDIT SUISSE, CAYMAN ISLANDS BRANCH

         

By:

/s/ Jay Chall









 

 

 

Name: Jay Chall

 

 

 

Title: Director

           

By:

/s/ Karl Studer









 

 

 

Name: Karl Studer

 

 

 

Title: Director

                   

FIFTH THIRD BANK

         

By:

/s/ Randolph J. Stierer









 

 

 

Name: Randolph J. Stierer

 

 

 

Title: Vice President

                   

SOCIETE GENERALE

         

By:

/s/ Edith L. Hornick









 

 

 

Name: Edith L. Hornick

 

 

 

Title: Managing Director

                       

7



